Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1589
                       Lower Tribunal No. 03-16995
                          ________________

                                Pablo Diaz,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.


     Pablo Diaz, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.